UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

CM CONSTRUCTION & EXCAVATION, CASE NO. 6:19-CV-60048 LEAD
LLC

VERSUS JUDGE ROBERT R. SUMMERHAYS

WORLEY SERVICES, INC., ET AL. MAGISTRATE JUDGE HANNA

JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and
recommendation. After an independent review of the record, and noting the absence of any
objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct
and adopts the findings and conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that Worley Service Inc.’s Motion to
Dismiss or Transfer for Improper Venue (Rec. Doc. 10) is GRANTED and that this case be
TRANSFERRED to the Southern District of Texas, consistent with the report and
recommendation.

Signed at Lafayette, Louisiana, this ordday of July, 2019.

        

“ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE

  

 

 
